                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA                         :

       Plaintiff,                                :   Case No.3:17-cr-207

       -vs-                                      :   Magistrate Judge Sharon L. Ovington

ANTHONY MENO,                                    :

       Defendant.                                :


                ORDER REVOKING PROBATION/ SENTENCING ENTRY


       Defendant appeared before the Court on July 10, 2019 pursuant to a Summons issued

June 1, 2010 commanding Defendant to show cause why his probation should not be revoked as

set forth in the Petition filed June 13, 2019.

       Defendant appeared with counsel and after being advised of his constitutional rights,

admitted violating the conditions set forth in the terms of his probation. Accordingly, the Court

found that Defendant violated the terms and conditions of probation and Defendant’s probation is

ordered revoked.

       After allowing Defendant and his counsel an opportunity to make a statement, the Court

proceeded to sentencing. Defendant is sentenced to a term of imprisonment of One (1) day, with

voluntary surrender permitted and no supervision to follow.

July 15, 2019
                                                           s/Sharon L. Ovington
                                                             Sharon L. Ovington
                                                        United States Magistrate Judge
